Order filed October 1, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00608-CV
                               NO. 14-19-00609-CV
                                  ___________
                            SCOT CARTER, Appellant
                                          V.
          DELL B. EVERETT AND KELLEY EVERETT, Appellees


                   On Appeal from the 334th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 2013-74753 and 2018-06658


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter for
the 334th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On August 29, 2019, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no response.
      Accordingly, we order appellant to file a brief in this appeal within 30 days of
the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                   PER CURIAM

Panel Consists of Justices Christopher, Spain, and Poissant.